STONE, J.
— A witness for thé defense was asked, on cross-examination, “ what was the state of feeling between defendant’s family and Stewart’s family.” Stewart was the owner of the mill, for the alleged burning of which defendant was on tidal. This question was objected to, the objection ' overruled, and defendant excepted. “ The witness replied, that it was good, but that some of defendant’s family did not like Mrs. Stewart much.” Defendant then moved to exclude said answer; the motion was overruled, and defendant again excepted. The purpose of this evidence must have been, to show a motive for the commission of the imputed crime. This is permissible, in proper cases. — Whar. Or. Ev. § 784. But, in such cases, the inquiry is as to the motive of the accused himself, and not of another, even though that other be a member of his own family ; unless, perhaps, very special circumstances might vary this rule. That some of the defendant’s family did not like Mrs. • Stewart, is certainly too remote and unreliable a circumstance, to be received as evidence that defendant had a motive for burning Mr. Stewart’s mill. If we are mistaken in the purpose for which the testimony was offered, then we can conceive of no legitimate purpose for its introduction, and it was wholly irrelevant. This must work a reversal of the case.
Most of the other questions argued will not be likely to arise again, and we need not consider them. The refusal of the court to allow the witness Johnson to be recalled, for the purpose of laying a predicate for his impeachment,. was within the discretion of the court, and not revisable. — Mosely’s case, 2 Ala. 43.
Reversed and remanded. Let the accused remain in custody until discharged by due course of law.
The clerk of the Circuit Court will be allowed no costs for the return to the certiorari.